Citation Nr: 1226170	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as being secondary to asbestos exposure.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, denied service connection for COPD to include as secondary to asbestos exposure and denied service connection for sleep apnea.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of COPD.

2.  The Veteran was not exposed to asbestos during his active duty service.

3.  The Veteran's COPD is not etiologically related to an in-service event, injury, or disease.

4.  A sleep apnea disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, claimed as being secondary to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  A sleep apnea disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a September 2007 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter was provided prior to the date of the issuance of the appealed January 2008 rating decision.  

The September 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed COPD and sleep apnea disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed respiratory disability or sleep apnea disability related to his service.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 


I.  COPD

The Veteran contends that his current respiratory disability, diagnosed as mild COPD, was caused by asbestos exposure during his active duty service.  Specifically, in a July 2008 statement, the Veteran claimed that he was exposed to asbestos when he first boarded the U.S.S. Lexington as everyone was required to do "hability" duty when first coming aboard.  This involved unwrapping pipes which were installed with asbestos. 

Considering the record -to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection are not met.
The Veteran's service treatment records demonstrate that the Veteran presented with complaints of a cold and coughing on multiple occasions.  A December 1981 treatment note reported complaints of cold symptoms while a January 1981 service treatment note indicated that the Veteran had cold symptoms with an unproductive cough.  A November 1982 service treatment note indicated that the Veteran had cold symptoms and diagnosed the Veteran with a viral upper respiratory infection.  A June 1983 chest x-ray however was normal and the Veteran's February 1984 separation examination also included a normal chest x-ray and no evidence of respiratory diseases.  The separation examination did note that the Veteran had a positive PPD (tuberculosis test) in 1983 which was treated.  Notably, there is no reference in the separation examination report to any reported respiratory symptoms or exposure to asbestos during service.

Service treatment records noted that the Veteran smoked cigarettes.  His post-service records demonstrate an extensive history of cigarette smoking.  An April 2004 VA treatment note reported that the Veteran had smoked 2 packs a day for 25 years.  An April 2006 VA treatment note reported that the Veteran smoked 3 packs of cigarettes a day.  A September 2006 VA treatment note diagnosed the Veteran with a tobacco use disorder.  

A June 2006 VA chest x-ray demonstrated mild COPD.  An August 2006 VA pulmonary function test revealed a mild restrictive defect that was "likely due to obesity".

A January 2008 private pulmonary function test and examination reflect a current diagnosis of mild COPD. In the January 2008 report, the private physician also noted that the Veteran smoked 2 packs of cigarettes a today. 

There is a current diagnosis of COPD; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that while the Veteran's service treatment records demonstrate that he presented with complaints of cold symptoms and coughing, and was diagnosed with a viral upper respiratory infection, these complaints appeared to be acute as the treatment records were negative for any or diagnoses of any chronic respiratory disorders.  His February 1984 separation examination also included a normal chest x-ray and no evidence of respiratory diseases and there was no reference in the separation examination report to any reported respiratory symptoms or exposure to asbestos during service.

While the February 1984 separation examination did note that the Veteran had a positive PPD (tuberculosis test) in 1983 for which he was treated, the Board notes that the Veteran was denied entitlement to service connection for tuberculosis in a June 2008 rating decision.

He was also not diagnosed with a respiratory disorder until many years after service as the June 2006 chest x-ray with a diagnosis of mild COPD is the first evidence of a respiratory disorder post-service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board also notes the Veteran's extensive history of cigarette smoking which has been detailed in multiple service, private and VA treatment records.  While the Veteran was noted as being a smoker in service, service connection is prohibited for disabilities that result from the use of tobacco products.  38 U.S.C.A. § 1103.  

There is also no medical opinion of record showing a relationship between the any current respiratory disorder to include COPD and his military service, to include as related to asbestos exposure.  In fact, the only opinion on the etiology of the Veteran's COPD is negative as the August 2006 VA pulmonary function test indicated that the Veteran's COPD was most likely a result of obesity.

Regarding the Veteran's claimed asbestos exposure, his service personnel records reflect that the Veteran served in various locations, including duty on board the U.S.S. Lexington.  Nonetheless, there is no reference in those records of any actual or potential exposure to asbestos.

Additionally, while in his July 2008 statement the Veteran claimed that pulmonary testing done at the Gainesville, Florida VA Medical Center demonstrates a diagnosis of asbestosis, the Board notes that the Veteran's medical records are entirely negative for a diagnosis or treatment of asbestosis or any other respiratory disability related to asbestos exposure.

In cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527   (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  Specifically, VA must determine whether military records demonstrate asbestos exposure during service, and if so, must determine whether there is a relationship between that exposure and the claimed disease.  M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  VA recognizes that a latent period of ten to 45 years often exists between the first exposure to asbestos and the subsequent development of an asbestos-related disease.  M21-1, Part III, 5.13(a) (October 3, 1997).  Hence, its determination of whether a relationship exists between exposure and the claimed disease must take into consideration the possibility that the veteran experienced a lengthy latent period before initial manifestation of the claimed disease.

Radiographic changes indicative of asbestos exposure include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1) (October 3, 1997).  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacturing and servicing of friction products such as clutch facings and brake linings, manufacture and installations of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  M21-1, Part IV, 7.21(b)(1) (October 3, 1997).  Indeed, high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people employed in shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties of asbestos were used extensively in ship construction.  M21-1, Part VI, 7.21(b)(2) (October 3, 1997).

As noted above, service personnel records show that the Veteran did serve on board the U.S.S. Lexington which included time being stationed at the Pensacola Naval Air Station.  Notwithstanding the above, however, the Board emphasizes that there is no presumption that a veteran was exposed to asbestos in service merely by reason of having been on a ship.  Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 2000).  Notwithstanding the Veteran's documented service on board the U.S.S. Lexington, there is simply no other evidence in the record that the Veteran was exposed to asbestos.  As such, the Board finds that the evidence does not establish or indicate such exposure.

In view of the Veteran's assertion of asbestos exposure, VA reviewed the Veteran's service treatment records, service personnel records, and associated post-service treatment records with an eye on a possible etiological relationship between his claimed disorder and claimed asbestos exposure during service.  The Board notes that the Veteran submitted an internet article which was composed by a law firm entitled the "Navy Mesothelioma Information Source" that detailed shipyards where their clients were exposed to asbestos.  The Pensacola Nava Air Station was included amongst the shipyards.  In September 2007, however, the RO requested and obtained all of the Veteran's records of possible asbestos exposure in service and the jobs the Veteran performed to include his time on the U.S.S. Lexington and when he was stationed at the Pensacola Air Station.  Included in these furnished records was an undated Navy Asbestos Medical Surveillance Program preliminary survery where the Veteran indicated that he had not been exposed to asbestos prior to, or during his Federal Civil Service.  The Veteran completed this form while still stationed aboard the U.S.S. Lexington.

Additionally, in its June 2008 rating decision, the RO expressly determined that there had been no medical evidence submitted to show that the Veteran had continued to be treated for COPD or any disease related to Asbestosis since discharge or that his current condition is a result of his military service.  As summarized by the RO, the Veteran's military records "do not support exposure to Asbestosis".  Given the language in the RO's rating decision, it is evident that it appropriately considered whether the Veteran's service personnel and service treatment records established in-service asbestos exposure.  Having specifically determined that the evidence of record did not establish or indicate asbestos exposure, the RO was obviously not required to proceed with consideration of whether the Veteran's COPD was related to asbestos exposure.  As such, the Board finds that VA has properly developed the Veteran's asbestos-related claim.

Overall, the evidence does not show that the Veteran was exposed to asbestos during his active duty service.  Moreover, there is no competent evidence in the record that even suggests that the Veteran's COPD is related to in-service asbestos exposure or to any other injury or illness incurred by the Veteran during service.  Accordingly, this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); 38 U.S.C.A. § 5107(b).


II.  Sleep Apnea

The Veteran contends that his current obstructive sleep apnea disability is related to his service.  Specifically, in his September 2008 substantive appeal, the Veteran claimed that while he was on active duty, he went to sick call with a throat infection and ear infection.  He had been informed that it took 10 years for sleep apnea to manifest to the degree that he had the disability.  He also noted that back in the early 1980's, sleep apnea was not a common diagnosis.

When considering the record however -to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection for sleep apnea are not met.

The Veteran's service treatment records are negative for treatments or complaints of a sleep apnea disability.  While the Veteran was treated for cold symptoms as noted above, there is no reference to sleep apnea or any kind of sleep difficulty.  As addressed in the section above, the Veteran's diagnosed viral upper respiratory disability was deemed acute and his February 1984 separation examination was negative for complaints or diagnoses related to a sleeping or respiratory disability.

The Board notes that multiple VA treatment records demonstrate a diagnosis of obstructive sleep apnea.  

As there is a current diagnosis of a sleep apnea disorder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of a sleep apnea disease during service or for several years thereafter.  The first post-service evidence of a sleep apnea disability is the April 2006 VA sleep study.  

There is also no medical opinion of record showing a relationship between the current sleep apnea disability and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any sleep apnea disorders.  He was not diagnosed with a sleep apnea disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of chronic sleep apnea, does not demonstrate a sleep apnea disability related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep apnea disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Both Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA.  This includes his statements and the statement of his wife in which they asserted their belief that the Veteran's claimed COPD due to asbestos exposure and sleep apnea disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran and his wife's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his wife are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran and his wife are not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for COPD, claimed as being secondary to asbestos exposure is denied.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


